Citation Nr: 0017386	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  99-03 372	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a compensable rating for pulmonary 
tuberculosis.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran had the following verified service:  pre-war 
service from December 1, 1941 through December 7, 1941; 
beleaguered service from December 8, 1941 through April 9, 
1942; no casualty status from April 10, 1942 through May 14, 
1944; recognized guerrilla service from May 15, 1944 through 
May 14, 1945; and regular Philippine Army service from May 
15, 1945 through January 24, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  The veteran was 
informed of this decision later that month.  A notice of 
disagreement was received in May 1998 and a statement of the 
case was issued in July 1998.  The veteran submitted a VA 
Form 9 in January 1999 and, therefore, it is not a timely 
substantive appeal.  However, the veteran submitted a letter 
in July 1998 which the Board considers to be a timely 
substantive appeal, as its substance meets the criteria set 
forth in 38 C.F.R. § 20.202.  


REMAND

The veteran has indicated that the severity of his service-
connected pulmonary tuberculosis warrants a compensable 
evaluation.  He contends that he has severe coughing and 
sometimes coughs up blood.

In VA Form 9 received in February 1999, the veteran requested 
an examination at the VA Outpatient Clinic to determine the 
current severity of his service-connected pulmonary 
tuberculosis.  A review of the evidence of record shows that 
the veteran was most recently examined by the VA in September 
1997.  The veteran also submitted private medical records of 
treatment through July 1998, which include a record dated 
June 29, 1997, noting that the veteran was given anti-
tuberculosis medications.

A VA examination was conducted in September 1997.  A 
pulmonary function test (spirometry) report shows that forced 
expiratory volume in one second (FEV1) was 94.18 percent of 
predicted.  FEV1/forced vital capacity (FVC) was 107.75 
percent of predicted.  The diffusion capacity of carbon 
monoxide, single breath (DLCO(SB)) was not noted.  The 
September 1997 radiology report of a chest X-ray study 
reflects that the posterior-anterior and apical views of the 
chest revealed moderate interstitial infiltrates, fibrosis, 
and scattered hazy patches with bronchiectasis in both lungs.  
The impression was moderately advanced bilateral infiltrates, 
etiology and activity undetermined.  A VA Tuberculosis Board 
Review report dated in November 1997 shows that the veteran 
reported syncope, back pain and cough.  He claimed to be 
taking anti-tuberculosis medications.  A physical examination 
of the chest and lungs was unremarkable except for harsh 
breath sounds.  Sputum aspirated foreign body smears and 
cultures were negative.  Spirometry results were normal.  A 
single chest radiograph in September 1997 showed moderately 
advanced bilateral infiltrates.  The impression was pulmonary 
tuberculosis, moderately advanced, bilateral, chronic, 
inactive, Stage IV.

The evidence does not show that the physician who conducted 
the September 1997 VA examination and who also signed the 
Tuberculosis Board Review report reviewed the veteran's 
claims file.  In addition, the physician did not note whether 
the veteran had had far advanced lesions diagnosed at any 
time while the disease process was active, or whether he had 
had moderately advanced lesions with continued disability, 
emphysema, dyspnea on exertion, impairment of health, etc.  
See 38 C.F.R. § 4.97, Diagnostic Codes 6701-6724 (1999).

The Board finds that further development is necessary in this 
case.  The most recent VA examination for tuberculosis was 
more than two years ago.  Under certain circumstances 
"fulfillment of the statutory [38 U.S.C. § 5107(a)] duty to 
assist includes the conduct of a thorough and contemporaneous 
medical examination."  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  In addition, the evidence does not clearly show 
that the examiner reviewed the veteran's claims file.  
Further, information regarding the veteran's diffusion 
capacity of carbon monoxide, single breath [DLCO(SB)] level 
was not included in the testing report.  See 38 C.F.R. 
§ 4.97, Diagnostic Codes 6600, 6731 (1999).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request the names and addresses of all 
private medical care providers who have 
treated him for pulmonary tuberculosis 
since July 1998.  After securing the 
necessary authorizations, the RO should 
try to obtain these records and associate 
them with the claims folder.  The veteran 
should also identify any VA facilities 
where he has been treated for his 
tuberculosis and the RO should obtain 
those records which are not already in 
the claims folder.

2.  Thereafter, the veteran should be 
afforded a VA examination of his 
pulmonary tuberculosis in order to more 
accurately determine the current nature 
and severity of the disability.  The 
entire claims folder and a copy of this 
remand MUST be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner is requested 
to specifically note on the report 
whether the records were reviewed.  All 
pertinent symptomatology and findings 
must be reported in detail.  All 
necessary tests and studies should be 
performed and reviewed by the examiner 
prior to completion of the examination 
report.  Another pulmonary function test 
should be completed, to include the level 
of DLCO(SB).  The examiner is requested 
to specifically note whether the veteran 
has or had far advanced lesions while the 
disease process was active, and whether 
he has or had moderately advanced lesions 
and currently has continued disability, 
emphysema, dyspnea on exertion, 
impairment of health, etc.  

3.  Following completion of the above, 
the RO should review the claims folder to 
ensure that the requested development has 
been completed.  In particular, the RO 
should review the requested examination 
to ensure that it is adequate and in 
complete compliance with the directives 
of this REMAND.  If not, the RO should 
implement corrective action.

4.  The RO should then readjudicate the 
issue of entitlement to a compensable 
rating for the veteran's service-
connected pulmonary tuberculosis.

If the benefit sought on appeal remains denied, the veteran 
and any representative should be furnished a supplemental 
statement of the case with regard to the additional 
development and afforded the opportunity to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
No action is required of the veteran until he receives 
further notice.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


